Per Curiam.
Plaintiff received a verdict and judgment of $55,000 against defendants for injuries suffered in an automobile accident. Defendants appeal asserting error in allowing the investigating police officer to express an opinion regard*292ing the cause of the accident. The police officer said that the defendant driver "changed lanes without safety, didn’t see Mr. Dumon” and that she "hit Mr. Dumon’s car and drove him across the center lane” into an automobile traveling in the opposite direction.
It appears from the record that it was undisputed that the defendant driver did change lanes and it appears from her own testimony that she did not see the plaintiff before she started to change lanes. It is also undisputed that plaintiff’s and defendants’ automobiles collided and as a result of that collision the plaintiff’s automobile was impelled over the center line into the path of an automobile traveling in the opposite direction. We do not read the word "hit” as the expression of an opinion as to the cause of the accident or as fixing blame on one driver or another as the one responsible for the collision. See Dudek v Popp, 373 Mich 300 (1964); Washburn v Lucas, 373 Mich 610 (1964); People v Zimmerman, 385 Mich 417 (1971); O’Dowd v Linehan, 385 Mich 491 (1971).
The officer’s use of the phrase "without safety” was made in a nonresponsive answer, was objected to, and the phrase was stricken from the record. The defendant did not ask for a mistrial. No reversible error resulted.
Affirmed.